                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CHANITA FULSON, as Natural
Mother of Minor, M.D.,

                       Plaintiff,

v.                                                           Case No. 18-2391-DDC-KGG

NPC QUALITY BURGERS, INC.,

                       Defendant.
 


                                MEMORANDUM AND ORDER

       Plaintiff and defendant have filed a Joint Motion for Approval of Minor’s Settlement

(Doc. 22). This motion asks the court to approve a proposed settlement that will resolve all

disputes in the case. Specifically, their motion advises that the parties mediated with a mutually

agreeable mediator on February 26, 2019. After several hours, they agreed to settle plaintiff’s

claims. But because plaintiff M.D. is a minor, the parties believe, they must submit their

putative settlement to the court for review and approval. The court agrees with their conclusion.

       Here, plaintiff has invoked the court’s subject matter jurisdiction over claims presenting a

federal question. Specifically, her Complaint asserts claims under 42 U.S.C. § 2000e-2 (sexual

harassment in employment) and § 2000e-3 (retaliation). Whether a minor plaintiff must secure

court approval of an agreement to resolve a federal claim is a relatively unsettled question. But

this court and others have applied state law to evaluate proposed settlement of such claims. See,

e.g., S.C., as Parent and Next Friend of A.J., a Minor v. Lansing Unified Sch. Dist. # 469, No.

18-2228 (D. Kan. April 10, 2019) (Doc. 49). In S.C., the court concluded that the Tenth Circuit

had not addressed this issue directly. But the court predicted that our Circuit, if presented with

the question, would adopt the approach applied in Nice v. Centennial Area Sch. Dist., 98 F.
Supp. 2d 665, 667–69 (E.D. Pa. 2000) (citing Reo v. U.S. Postal Serv., 98 F.3d 73 (3d Cir.

1996)). See Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011) (concluding district

court’s duty to review settlement involving minor plaintiff derives from Federal Rule of Civil

Procedure 17(c)).

       In Nice, a minor plaintiff had asserted a claim under another federal civil rights law, 42

U.S.C. § 1983. When asked to approve a putative settlement of that minor’s claim, the

Pennsylvania federal court concluded that § 1983 doesn’t provide a “rule of decision” whether a

federal court should review a minor’s compromise of a civil rights claim. So it turned to state

law because, traditionally, state law has developed the law controlling family matters. Thus,

Nice used state law principles to evaluate the minor’s settlement of his federal claim. 98 F.

Supp. 2d at 669; see also J.B., a Minor, by W.B., Her Father & Nat. Guardian v. Troon Fla.

Leasing Co., LLC, No. 3:18-cv-01492-MCR-EMT, 2018 WL 7317043, at *1 (N.D. Fla. Nov. 14,

2018) (applying state law when approving settlement in context of Title VII claims).

       The court finds Nice’s reasoning persuasive and, in the absence of controlling authority,

adopts it here. This conclusion leads to one more choice of law question: which state’s law

should the court apply? Plaintiff alleges she was employed by defendant NPC Quality Burgers,

Inc., a Kansas corporation. Plaintiff resided in Kansas during the time germane to her claims

and, she alleges, she worked at one of defendant’s restaurants in Kansas. Also, plaintiff alleges

that the harassing and retaliatory conduct occurred in Kansas. In sum, all known factors favor

Kansas law and nothing favors a contrary conclusion. The court thus follows Kansas law to

decide whether review is required and, if so, the standard governing the review.

       This leaves one final threshold question. During the settlement review hearing, the

parties asked the court to refrain from discussing the specific parameters of their putative



                                                 2
 
settlement in a public order. In generalized fashion, they made two arguments to support this

request. First, plaintiff argued, disclosing the settlement’s specifics would provide aspiring

wrongdoers with adequate information to: (1) identify the minor plaintiff; and (2) motivate them

to deprive her wrongfully of the settlement’s proceeds. Next, defendant argued that it preferred

not to publicize its decision to settle employment claims. But the parties conceded that

confidentiality wasn’t a condition of their settlement agreement. They plan to settle the case—

assuming the court approves the settlement—even if the court rejects their sealing request.

       Deciding this confidentiality request begins with the legal standard adopted by the

Supreme Court and refined by our Circuit. “It is clear that the courts of this country recognize a

general right to inspect and copy public records and documents, including judicial records and

documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978) (footnote omitted).

This right is independent of “a proprietary interest in the document or upon a need for it as

evidence in a lawsuit.” Id. Instead, “[t]he interest necessary to support . . . compel[ed] access

has been found, for example, in the citizen’s desire to keep a watchful eye on the workings of

public agencies.” Id. at 597–98. “Likewise, the common law right to access court records ‘is an

important aspect of the overriding concern with preserving the integrity of the law enforcement

and judicial processes.’” United States v. Walker, ___ F. App’x ___, 2019 WL 325111, at *8

(10th Cir. Jan. 23, 2019) (quoting United States v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985)).

       The confluence of these principles creates “a strong presumption in favor of public

access,” as “the interests of the public . . . are presumptively paramount[ ] [when weighed]

against those advanced by the parties.” United States v. Pickard, 733 F.3d 1297, 1302 (10th Cir.

2013) (emphasis added) (internal quotation marks omitted). Three factors, perhaps among

others, support the strong presumption favoring public access. Walker, 2019 WL 325111, at *8.



                                                 3
 
First, the purposes served by “public access to judicial records are heightened when ‘the district

court use[s] the sealed documents to determine litigants’ substantive legal rights.’” Id. (quoting

Pickard, 733 F.3d at 1302). Second, where a judge decides the question, not a jury, the

importance of public access is “even more significant.” See id. (citing Press-Enter. Co. v.

Superior Court of Cal., 478 U.S. 1, 12–13 (1986); In re Hearst Newspapers, L.L.C., 641 F.3d

168, 179 (5th Cir. 2011) (“[T]he fact that there is no jury at the sentencing proceeding, in

contrast to jury trials, heightens the need for public access.”)). Third, where the sealed

information already has been disclosed in a public proceeding, “a party’s personal interest in

sealing the material is diminished.” Id. (citing Pickard, 733 F.3d at 1305; Mann v. Boatright,

477 F.3d 1140, 1149 (10th Cir. 2007)).

       But the right of public access to judicial records is “not absolute,” as “[e]very court has

supervisory power over its own records and files,” thus providing it with authority to seal court

documents. Nixon, 435 U.S. at 598; see Pickard, 733 F.3d at 1300. So, “the ‘strong

presumption of openness can be overcome where countervailing interests heavily outweigh the

public interests in access.’” Walker, 2019 WL 325111, at *9 (quoting Pickard, 733 F.3d at

1302 (emphasis added) (internal quotation marks omitted)). Putting it another way, “[t]he party

seeking to seal any part of a judicial record bears the heavy burden of showing that the material

is the kind of information that courts will protect and that disclosure will work a clearly defined

and serious injury to the party seeking closure.” Id. (quoting Miller v. Ind. Hosp., 16 F.3d 549,

551 (3d Cir. 1994)).

       The leading cases identify some situations where public access properly gives way to the

interest in sealing or other limited access. They include circumstances where the records are

likely to be used for “improper purposes,” including “‘to gratify private spite or promote public



                                                  4
 
scandal,’” or to “serve as reservoirs of libelous statements for press consumption.” Nixon, 435

U.S. at 598 (quoting In re Caswell, 29 A. 259, 259 (R.I. 1893)). But even in these situations, any

limit imposed on public access must be “narrowly tailored to serve th[e] interest” that sealing or

other restricted access will protect. Press-Enter. Co. v. Superior Court, 478 U.S. 1, 13–

14 (1986); see Pickard, 733 F.3d at 1304.

       The parties’ arguments here don’t carry the burden required to displace the strong

presumption favoring public access. The first argument—a sealed or, at most, vague discussion

of the settlement is needed to protect plaintiff from potential grifters who might wrongfully

deprive her of the settlement’s proceeds—has some appeal. After all, plaintiff has litigated this

case as a minor and she has a commendable plan for using the settlement’s proceeds: to pursue

her education. But the proposed settlement’s structure protects the minor plaintiff until she turns

18. As discussed more fully below, the parties propose to use the procedure adopted in Section

59-3055(a) of the Kansas Statutes Annotated. This statute delays a minor plaintiff’s access to

funds until the minor turns 18. This provision provides no restriction, however, on a person who

has turned 18. The court does not believe the federal judiciary should expand the protections

that Kansas law has elected to provide. In short, the court has concluded that it should evaluate

the settlement under Kansas law. It declines to add its own gloss to that state’s law.

       The second argument is less compelling. This argument contends that it is in defendant’s

interests not to publicize settlement of employment claims. Perhaps that is so, and defendant is

free to impose that confidentiality requirement in any settlement it reaches with a person who has

achieved majority age. The complicating fact here is that defendant has chosen to settle a claim

made by a minor plaintiff. That settlement, defendant agrees, is conditioned on court approval.

The public’s interest in knowing why the court has decided to approve a compromise of a



                                                 5
 
minor’s claim exceeds defendant’s interest in confidential settlements. This is particularly so

when, as here, confidentiality is not a condition precedent of the proposed settlement. And at the

very least, the defendant’s interest is insufficient to displace the “strong presumption” favoring

public access.

       With these threshold issues decided, the court now addresses the substantive question

presented by the parties’ joint motion: Does Kansas law require court approval of a settlement

with a minor? And if so, does the putative settlement comply with the standard adopted by

Kansas law?

       On the first question, calling court approval a “requirement” may overstate it a bit. The

more precise—and pragmatic—expression of the principle is to say that Kansas law requires

court approval of a settlement contract before it will bind a minor plaintiff. Childs By &

Through Harvey v. Williams, 757 P.2d 302, 303 (Kan. 1988). (“Because a minor can disavow a

contract within a reasonable time after reaching majority, it is necessary to reduce a minor’s

settlement to judgment with court approval to make it binding.”).

       A reviewing court’s decision whether to approve a putative settlement is expressed in

clear terms by the Kansas appellate courts. Kansas law requires court approval to ensure that the

settlement protects the minor’s interests. White v. Allied Mut. Ins. Co., 31 P.3d 328, 330 (Kan.

Ct. App. 2001). More to the point, “Kansas’ appellate decisions repeatedly urge reviewing

courts to exercise extensive oversight, ensuring that the injured minor’s claims are not sold short

by an agreed settlement merely outlined at a ‘friendly’ hearing.” Id. When Kansas courts review

proposed settlements, they “may not simply rely on the fact that the minor’s parents have

consented to the proposed agreement. Instead, the court must determine whether the agreement

is in the minor’s best interests.” Id. The Kansas cases have quoted the Alabama Supreme



                                                 6
 
Court’s view that approval should be given not because there is agreement but, instead, “because

it appears from the evidence that the amount is just and fair” and “conservative of the minor’s

interests.” Mo. Pac. Ry. Co. v. Lasca, 99 P. 616, 618 (Kan. 1909) (quoting Tenn. Coal, Iron &

R.R. Co. v. Hayes, 12 So. 98, 103 (Ala. 1892)).

       At the settlement approval hearing in this case, plaintiff’s counsel questioned Ms. Fulson

about the terms of the settlement of the minor’s claim. According to this testimony, plaintiff

M.D. worked for defendant during a five-month period in 2017 and 2018. During that

employment, plaintiff asserts that co-workers touched her body in an unwelcome and offensive

fashion. M.D. reported this to her mother, who said she called the manager of the restaurant

where M.D. worked. M.D. also testified. She said she personally complained to her manager,

but the co-workers continued to touch her offensively. This kind of offensive touching, M.D.

testified, occurred “multiple times” and after M.D. and her mother had complained. Plaintiff’s

counsel represented that he had evaluated this evidence alongside the legal requirements for a

sexual harassment case. In counsel’s estimation, the case presented both factual and legal risks

and a trial could produce a range of outcomes. Presented with an opportunity to mediate and

then, at the mediation, an opportunity to settle, counsel concluded that defendant’s $35,000 offer

was in the minor’s best interest. M.D. agreed, as did her mother. Of the $35,000, $18,671 will

be placed into a bank account that M.D. can access after she turns age 18. This amount was

divided between gross wages of $7,000 (subject to W-2 withholding) and $14,000 for non-

economic damages (subject to 1099 reporting). The remainder—$14,000, equaling 40% of the

total settlement amount—is the agreed amount for attorneys’ fees under the engagement

agreement between M.D.’s mother and plaintiff’s counsel. Counsel reported that 40% is typical




                                                  7
 
of fee contracts in Title VII cases, particularly for hourly workers at the lower end of the wage

scale. Counsel also reported that many employee-focused firms charge an even higher rate.

       The court concludes that the putative settlement is “in the minor’s best interests.” White,

31 P.3d at 330. Title VII plaintiffs face many obstacles and some employers in such cases refuse

to settle until a case has survived summary judgment. The court is mindful that co-workers, i.e.,

non-supervisors, allegedly harassed M.D. based on her sex, which interposes another layer of

challenges for the plaintiff’s case. And the court is persuaded that the fee award, though higher

than contingent fees charged in other kinds of cases, is a reasonable fee for a Title VII case

brought by an hourly worker. The court also notes that M.D.’s mother approved the fee

arrangement and she had every incentive to minimize the fee charged in the case. And, to the

extent the court’s role in approving this settlement derives from Federal Rule of Civil Procedure

17(c), the court finds no apparent conflict between Ms. Fulson’s interests and M.D.’s interests,

especially where M.D. is the recipient of the settlement proceeds. The settlement of this case is

in M.D.’s best interests.

       Consequently, the court approves the proposed settlement. Consistent with the terms of

the parties’ settlement agreement, the court orders that the $18,671 payable to plaintiff be placed

into a restricted account subject to the restrictions of Section 59-3055(a) of the Kansas Statutes

Annotated. On payment into that account, ownership of those funds shall vest in M.D. and will

be payable to M.D. but only after she has turned 18 years old. The court will enter a separate

order, filed under seal because it identifies the minor plaintiff by name, providing specific

instructions to the institution where plaintiff establishes the restricted account. The court also

finds that the $14,000 is a fair and reasonable fee.




                                                  8
 
       IT IS THEREFORE ORDERED THAT the parties’ Joint Motion for Approval of

Minor’s Settlement (Doc. 22) is granted.

       IT IS FURTHER ORDERED THAT the parties shall submit a stipulation signed by

counsel for all parties under Federal Rule of Civil Procedure 41 within ten days of this Order.

       IT IS SO ORDERED.

       Dated this 24th day of April, 2019, at Kansas City, Kansas.

                                             s/ Daniel D. Crabtree
                                             Daniel D. Crabtree
                                             United States District Court




                                                9
 
